     Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 1 of 8 Page ID #48



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MONTE BOATMAN,

              Petitioner,

    v.                                                Case No. 20-CV-257-SPM

    UNITED STATES OF AMERICA,

              Respondent.

                                MEMORANDUM AND ORDER

    MCGLYNN, Judge:

          Pending before the Court is a Motion under 28 U.S.C. § 2255 to Vacate, Set

    Aside or Correct Sentence (Doc. 1) filed by Petitioner Monte Boatman (“Boatman”).

    For the reasons set forth below, the motion is DENIED.

                      FACTUAL & PROCEDURAL BACKGROUND

         On December 16, 2009, Boatman was indicted by the grand jury on the following

three counts in a four-count superseding indictment 1: (2) Conspiracy to interfere with

commerce by threats or violence in violation of Title 18, U.S.C. § 1951(a); (3)

Interference with commerce by threats or violence in violation of Title 18 U.S.C. §§

1951(a) and 1952; and (4) Possession of a firearm in furtherance of a crime of violence

by a felon, in violation of 18 U.S.C. 924(c)(1)(A)(i-iii) (Id.). United States v. Boatman 09-

cr-30084-SMY-5 at Doc. 35 (S.D. Ill.)(CR. 35). 2 There was also a forfeiture of firearm

allegation.


1Boatman was not indicted on Count 1 of the superseding indictment.
2All documents cited to the criminal case will be designated as “CR.”, while all documents cited in this
case will be designated as “Doc.”.
                                              Page 1 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 2 of 8 Page ID #49



      On August 11, 2010, Boatman entered a negotiated plea of guilty to one count of

conspiracy to commit Hobbs Act robbery (count two), one count of Hobbs Act robbery

(count three) and one count of use and carry a firearm during a crime of violence (Count

4) (CR. 127). A signed stipulation of facts was provided (CR. 129). Boatman admitted to

meeting with his co-conspirators on June 15, 2009 in East St. Louis, Illinois regarding

crack cocaine at another’s residence (Id.). Boatman went to the residence in Alton,

Illinois under the guise of purchasing crack cocaine, although the intent was to rob the

seller/victim (Id.). Boatman carried a loaded pistol with him during the ride from East.

St. Louis to Alton (Id.). Upon their arrival at the residence in Alton, one of the co-

conspirators inquired about purchasing crack cocaine (Id.). After it was produced,

Boatman pointed his pistol at the seller/victim and ordered him to lie on the ground

while the other co-conspirators searched the residence (Id.). Once the co-conspirators

left the residence, the victim/seller followed them from Alton to St. Charles, Missouri to

Granite City to St. Louis, Missouri (Id.). Gunshots were fired during the chase, which

ultimately ended when the fleeing vehicle crashed in St. Louis (Id.). Inside the vehicle,

officers found suspected crack cocaine, which ultimately tested positive for 660 grams

of cocaine base, and a Glock semi-automatic pistol (Id.).

      On November 19, 2010, Boatman was sentenced to a total of 171 months, which

broke down to 51 months concurrent on counts 2 and 3, to be served consecutively to

120 months imposed on count 4 (CR. 190). Upon his release, Boatman is to be on

supervised release for 3 years on each of counts 2, 3 and 4, to run concurrently, as well

as pay a $300 assessment fee and $2,779.56 restitution (Id.).


                                        Page 2 of 8
     Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 3 of 8 Page ID #50



          On March 9, 2020, Boatman filed a motion to vacate, set aside or correct sentence

pursuant to §2255 regarding the sentencing imposed in 09-CR-30084-SMY-5 (Doc. 1).

Within this motion, Boatman argues that the Supreme Court’s recent decision in United

States v. Davis, 139 S.Ct. 2319 (2019), should be applied and that his sentence for using

and carrying a firearm during a crime of violence, predicated on a conspiracy to commit

a Hobbs Act robbery, should be vacated (Doc. 1). According to the Federal Bureau of

Prisons, Boatman is scheduled to be released from incarceration on February 26, 2022. 3

          On April 8, 2020, the federal public defender was appointed because Boatman’s

claim raised United States v. Davis (Doc. 4). On June 11, 2020, assistant federal public

defender Melissa Day entered her appearance on behalf of Boatman (Doc.7). On June

25, 2020, Day moved to withdraw as she believed Boatman’s robbery conviction still

qualified as a crime of violence pursuant to §924(c)(3) (Doc. 8). As such, Day did not

support that Boatman’s conviction for use and carry of a firearm during a crime of

violence was impacted by U.S. v. Davis. (Id.). Specifically, Day did not believe that she

could file a non-frivolous amendment to Boatman’s petition (Id).

          On October 19, 2020, Day was terminated as counsel for Boatman, and a copy of

the Order was forwarded to him (Doc. 19). On November 13, 2020, the Court received a

letter from Boatman advising that he no longer had an attorney and would become his

own counsel, but still felt as if Davis should apply (Doc. 14). On November 23, 2020,

this Court granted Boatman an opportunity to supplement his motion and set a briefing

schedule for the government’s response and any reply (Doc. 15). On January 13, 2021,



3   An inquiry was conducted on March 9, 2021 at www.bop.gov/inmateloc/.
                                              Page 3 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 4 of 8 Page ID #51



the government responded to Boatman’s motion (Doc. 16). In the briefing schedule,

petitioner was granted 30 days from the filing of the response to file any reply (Doc. 15).

To date, no reply has been received nor has Boatman sought an extension of time to file

a reply.

                                    LEGAL STANDARD

           Relief under 28 U.S.C. § 2255 is limited. Unlike a direct appeal in which a

 defendant may complain of nearly any error, relief under Section 2255 is reserved for

 extraordinary situations. Prewitt v. United States, 83 F.3d 812 (7th Cir. 1996). A

 petitioner may avail himself of relief under § 2255 only if he can show that there “are

 flaws in the conviction or sentence which are jurisdictional in nature, constitutional

 in magnitude, or result in a complete miscarriage of justice.” Blake v. United States,

 723 F.3d 870, 878 (7th Cir. 2013); Accord Harris v. United States, 366 F.3d 593, 594

 (7th Cir. 2004).

           If the court determines that any of these grounds exists, it “shall vacate and

 set the judgment aside and shall discharge the prisoner or resentence him or grant a

 new trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255. In

 making that determination, the court must review the evidence and draw all

 reasonable inferences from it in a light most favorable to the government. United

 States v. Galati, 230 F.3d 254, 258 (7th Cir.2000); Carnine v. United States, 974 F.2d

 924, 928 (7th Cir.1992).

           Section 2255 cannot be used as a substitute for a direct appeal or to re-litigate

 issues decided on direct appeal. Coleman v. United States, 318 F.3d 754, 760 (7th Cir.


                                           Page 4 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 5 of 8 Page ID #52



 2003), cert. denied, 540 U.S. 926 (2003); Sandoval v. United States, 574 F.3d 847, 850

 (7th Cir. 2009); White v. United States, 371 F.3d 900, 902 (7th Cir. 2004). Accordingly,

 a petitioner bringing a § 2255 claim is barred from raising: (1) issues raised on direct

 appeal, absent some showing of new evidence or changed circumstance; (2) non-

 constitutional issues that could have been, but were not raised on direct appeal; or,

 (3) constitutional issues that were not raised on direct appeal, absent a showing of

 cause for the “procedural default” and actual prejudice from the failure to appeal.

 Castellanos v. United States, 26 F.3d 717 (7th Cir. 1994). Despite that general

 requirement, defendants are not required to raise ineffective assistance of counsel

 claims on direct appeal to preserve them for collateral appeal purposes. Massaro v.

 United States, 538 U.S. 500, 504 (2003).



                                      ANALYSIS

 I.    Davis v. United States, 139 S.Ct. 2319 (2019)

      Boatman relies on the Supreme Court’s recent decision in United States v. Davis,

139 S. Ct. 2319 (2019) to claim that his conviction and sentence for using and carrying

a firearm during a crime of violence, predicated on conspiracy to commit a Hobbs Act

robbery should be vacated (Doc. 1).

       A. Applicable Law

      On June 24, 2019, the United States Supreme Court issued its opinion in United

States v. Davis, 139 S.Ct. 2319 (2019). In Davis, the Supreme Court held that the

residual clause in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague and violates “the


                                        Page 5 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 6 of 8 Page ID #53



twin constitutional pillars of due process and separation of powers.” 139 S. Ct. at 2325.

Thus, after Davis, only a crime of violence that fits the definition set out in the “force

clause” of Section 924(c)(3)(A) will support an enhanced penalty.

          18 U.S.C. § 924(c)(1)(A) provides for enhanced penalties for a person who
          uses or carries a firearm “during and in relation to,” or who possesses a
          firearm “in furtherance of,” any federal “crime of violence or drug
          trafficking crime.” Section 924(c)(3) defines the term “crime of violence” as
          “an offense that is a felony” and:
          (A) has as an element the use, attempted use, or threatened use of physical
          force against the person or property of another, [the “force clause”] or
          (B) that by its nature, involves a substantial risk that physical force
          against the person or property of another may be used in the course of
          committing the offense [the “residual clause”].

          18 U.S.C. § 924(c)(3).

          Consequently, if Mr. Boatman’s 924(c) conviction is based upon the force clause,

i.e., “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another” as described in 924(c)(3)(A), it stands. If,

however, it stems from the residual clause contained at 924(c)(3)(B), he is entitled to

relief.

           B. Discussion

          Boatman was charged with three counts; conspiracy to interfere with commerce

by threats or violence, in violation of 18 U.S.C. §1951(a); interference with commerce

by threats or violence, in violation of 18 U.S.C. §§ 1951(a) and 1952; and, possession of

a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)

(CR. 35). In layman’s terms, the superseding indictment charged that the firearm in

count four was used during the Hobbs Act robberies charged in counts two and three.


                                           Page 6 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 7 of 8 Page ID #54



         In the criminal matter, Boatman entered into a plea agreement in 2009 where

he admitted he was guilty of the offenses charged in Counts 2-4 of the superseding

indictment (CR. 128). As a part of the plea, Boatman signed a stipulation of facts

wherein he stipulated that he pointed a loaded pistol at the victim while his

codefendants searched and robbed the victim’s home (Id., p. 2). He also stipulated that

there was a vehicle chase where shots were fired at the victim’s car, as the victim

attempted to follow the defendants during their getaway (Id). The vehicle proceeded

from Alton through Granite City on Route 3, before crossing into St. Louis, Missouri

where the vehicle crashed and the suspected crack cocaine and Glock were recovered

(Id.).

         A Hobbs Act robbery is a crime of violence pursuant to the elements (force) clause.

United States v. Fox, 878 F.3d 574 (7th Cir. 2017) (“Hobbs Act robberies are crimes of

violence under § 924(c)(3)(A).”). Additionally, because a Hobbs Act robbery is a crime of

violence under § 924(c)(3)’s elements clause (force clause), it is a valid predicate for a §

924(c)(1)(A)(iii) conviction, United States v. Anglin, 846 F.3d 954 (7t Cir. 2017).

         It is undisputed that the plea in the underlying criminal case occurred in 2009,

while Davis was not decided until 2019. However, that is not the only predicate. There

are no extraordinary circumstances nor were there any errors of constitutional or

jurisdictional magnitude that resulted in a complete miscarriage of justice. Boatman

plead guilty to the offenses charged and was sentenced accordingly.

 II.      Certificate of Appealability

         Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings, the Court


                                          Page 7 of 8
  Case 3:20-cv-00257-SPM Document 19 Filed 03/11/21 Page 8 of 8 Page ID #55



must issue or deny a certificate of appealability when entering a final order adverse to

a petitioner.

       A petitioner’s right to appeal a district court’s denial of a Section 2255 petition is

not absolute; it depends on whether the district court grants a certificate of

appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). A certificate of

appealability is warranted only where (1) a petitioner shows that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a

constitutional right, and (2) jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484

(2000).

       Boatman has not made a substantial showing that he was denied a constitutional

right. Reasonable jurists could not debate whether there was a non-frivolous argument

to support Boatman’s claim. The Court therefore declines to issue a certificate of

appealability.

                                         CONCLUSION

       Monte Boatman’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to

28 U.S.C. § 2255 (Doc. 7) is DISMISSED with prejudice. The Court DECLINES to

issue a certificate of appealability.

IT IS SO ORDERED.

DATED: March 11, 2021

                                                 /s/ Stephen P. McGlynn_
                                                 STEPHEN P. McGLYNN
                                                 U.S. District Judge


                                         Page 8 of 8
